BORDEN, J.,
concurring. I agree with and join parts I, III, IV, V and VI of the majority opinion. With respect to part II, however, I agree with the result but not with the analysis.
In part II, the majority finds it unnecessary to decide whether it was improper for the trial court to instruct the jury, over the defendant’s objection, on the affirmative defense under General Statutes § 53a-54c because, the majority concludes, “even if it was improper, the defendant was not harmed.” In my view, the trial court was correct in so instructing the jury because, as the majority correctly notes, there was sufficient evidence to support the affirmative defense. I reach this conclusion based on our precedents and for reasons that, in my view, go to the heart of the criminal trial process.
In State v. Asherman, 193 Conn. 695, 478 A.2d 227 (1984), cert. denied, 470 U.S. 1050, 105 S. Ct. 1749, 84 L. Ed. 2d 814 (1985), the defendant was charged with murder. We held that it was proper for the trial court to instruct the jury, at the state’s request and over the defendant’s objection, on the lesser included offense of manslaughter in the first degree predicated on the defendant’s “having committed the homicide under circumstances showing extreme emotional disturbance.” Id., 729. Extreme emotional disturbance was then, as it is now, an affirmative defense upon which the burden of persuasion rests on the defendant. Id., 731. Prior to and consistent with Asherman, we had held that “an instruction on a homicide of a lesser degree than that charged is appropriate, whether requested by the state or the defendant, or given by the court sua sponte,” where there is evidence to support such a charge. State v. Rodriguez, 180 Conn. 382, 408, 429 A.2d 919 (1980).
In State v. Person, 236 Conn. 342, 673 A.2d 463 (1996), we held that the defendant, who was charged with mur*118der, was entitled to an instruction on the affirmative defense of extreme emotional disturbance, if there was evidence to support it, despite the fact that “the defendant’s trial testimony had contradicted such [an affirmative] defense.” Id., 343, 356. Consistent with Person, we have held that the defendant is entitled to a jury instruction on inconsistent defenses, including a theory of defense that his testimony squarely contradicts, where there is evidence that supports the inconsistent defenses. State v. Harris, 189 Conn. 268, 273, 455 A.2d 342 (1983).
These precedents compel the conclusion that the trial court may present to the jury an affirmative defense that is supported by the evidence, even where the defendant objects thereto. It is true, as the majority notes, that both Asherman and Person, on their specific facts, involved the mental state affirmative defense of extreme emotional disturbance. Those cases are not limited, however, to mental state issues. In Asherman, for example, we reasoned more broadly that simply because the defendant had the right to rely on the mitigating circumstance of extreme emotional disturbance “does not mean that by his contrary election he may also circumscribe the homicide offenses which the jury may consider.” State v. Asherman, supra, 193 Conn. 732. Similarly, in State v. Person, supra, 236 Conn. 349-50, we relied on cases involving inconsistent defenses that did not involve mental states, such as State v. Harris, supra, 189 Conn. 271-72 (alibi and allegation that gun was toy), and Mathews v. United States, 485 U.S. 58, 62, 108 S. Ct. 883, 99 L. Ed. 2d 54 (1988) (entrapment and denial of commission of crime).
It is true that in both Asherman and Person we referred to the often elusive differences among states of mind as part of the basis of our rulings. There are other factual differences, however, that may be equally elusive, depending on the state of the evidence, and *119that may result in the applicability of an affirmative defense. Indeed, in the present case the difference between the defendant’s “mere presence” at the underlying felony and the evidence supporting the affirmative defense to the charge of felony murder is just such a difference. There is, therefore, no compelling reason to confine the Asherman and Person principle to mental state issues.
Moreover, those cases ar e not limited to mental state issues because they are consistent with the fundamental principles underlying the purposes of instructing the jury — “to assist the jury in applying the law correctly to the facts which they might find to be established . . . [and] to call the attention of the members of the jury, unfamiliar with legal distinctions, to whatever is necessary and proper to guide them to a right decision in aparticular case.” (Citations omitted; internal quotation marte omitted.) State v. Lemoine, 233 Conn. 502, 510, 659 A.2d 1194 (1995). It is axiomatic that, in finding those facts to which it is correct to apply the law so as to reach a right decision in a case, the jury is required to take into account all of the evidence presented to it. If the court were to be precluded from instructing the jury on an affirmative defense that the evidence supports, solely because the defendant objects thereto, then the court would be required: (1) to direct the jury to take into account only some, but not all, of the evidence presented to it; (2) to assist the jury in applying the law incorrectly, rather than correctly, to the facts that the jury might find; and thus (3) to guide them to a wrong, rather than to a right, decision in the case. These precedents, in my view, rest on the notion that it is the juiy that is responsible for sifting through conflicting evidence and determining where the truth lies, and that process should not be distorted by the trial court’s own view of the evidence or by the strategic choices made by either the state or the defendant.
*120This brings me, then, to the more fundamental reasons why the trial court was correct in instructing the jury on the affirmative defense, despite the defendant’s objection. The purpose of the criminal trial process is to convict the guilty and acquit the innocent. State v. Daugaard, 231 Conn. 195, 212, 647 A.2d 342 (1994), cert. denied, 513 U.S. 1099, 115 S. Ct. 770, 130 L. Ed. 2d 666 (1995). It is not a game of sport. Although both the state and the defendant are entitled to make their strategic choices in how they present their cases or defenses, including how they argue their cases to the jury, there is nothing in law, policy or reason requiring that, when the case is ultimately presented to the jury by the court, a rule of law that is called to the court’s attention and that otherwise applies to the facts of the case, as disclosed by the evidence, must nonetheless yield to those strategic choices. To hold otherwise would be to distort the fact-finding process, to permit strategy to trump law, and to make sport prevail over the purpose of the trial.